IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,936-02


                 IN RE THE STATE OF TEXAS EX REL. KIM OGG, Relator


                      ON MOTION FOR EMERGENCY STAY
               OF TRIAL COURT PROCEEDINGS IN CAUSE NO. 2187057
             IN THE HARRIS COUNTY CRIMINAL COURT AT LAW NO. 8
                            FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator filed in this Court a motion for emergency stay of proceedings, a motion for leave

to file an application for a writ of mandamus, and an application for a writ of mandamus. We order

all proceedings in Harris County Criminal Court at Law No. 8 pertaining to Cause Number 2187057

stayed until further order of this Court.

       IT IS SO ORDERED THIS THE 25TH DAY OF JANUARY 2021.

Do not publish